DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to because figure 2 contains two arrows pointing to certain parts of the device that are not clearly aligned with what appear to be corresponding reference numbers 113 and 112; the reference numbers therefore do not appear to be designating any particular part in the figure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

4.	Claims 1 and 4-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-11 of copending Application No. 16/994642 (reference application). The claim mapping is as follows: 
Current application
Application No. 16/994642
Claim 1
Claims 1 and 3
Claim 4
Claim 10
Claim 5
Claim 9
Claim 6
Claim 2
Claim 7
Claim 3
Claim 8
Claim 3
Claim 9
Claim 8
Claim 10
Claim 8
Claim 11
Claim 2
Claim 12
Claim 11


Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to speaker boxes with heat conducting members. Claim 1 of the present application recites a speaker box or sounding device comprising most of the claims 4-12 parallel those of dependent claims 2-3 and 8-11 of the co-pending application as mapped out above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.	Claims 1, 4-5, 7-8 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-9 of copending Application No. 16/995832 (reference application). The claim mapping is as follows: 
Current application
Application No. 16/995832
Claim 1
Claims 1-3 and 8
Claim 4
Claim 6

Claim 7
Claim 7
Claim 3
Claim 8
Claim 3
Claim 11
Claim 1
Claim 12
Claim 9


Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to speaker boxes with heat conducting members. Claim 1 of the present application recites a speaker box or sounding device comprising most of the limitations as claims 1-3 and 8 of the co-pending application, including a housing body with an accommodation space for a speaker unit, a speaker diaphragm dividing the containment space and forming a front acoustic cavity, a heat source element connected to the front acoustic cavity via a heat conductor, and a sound channel communicating with the front acoustic cavity, wherein heat from a heat source component or heating element is conducted to the sound channel through the heat conductor. Claim 11 of the present application further recites additional upper and lower housing limitations as recited in co-pending claim 1. The present claims do not recite a support wall extending from the top wall to support the speaker unit, a pair of blocking plates inclining and extending from the side wall to the support wall, and the heat conductor being lapped on the blocking plate. However, such a configuration is similar to the limitations recited in claim 1 regarding the heat conductor being embedded into the housing body and completely covering a through opening, and is therefore considered an obvious variation to one of ordinary skill in the art. In addition, the limitations in dependent claims 4-5, 7-8 and 12 parallel those of dependent claims 3, 6-7 and 9 of the co-pending application as mapped out above. 


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 2-3 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 2 recites the limitation “the thermally conductive element” in line 3. There is insufficient antecedent basis for this limitation in the claim.
9.	Claim 3 is dependent on claim 2 and is therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reason as recited above.

10.	Claim 9 recites the limitations “the connecting part” in lines 2 and 3. There is insufficient antecedent basis for these limitations in the claim.
11.	Claim 9 further recites “wherein a cross section area of the connecting part of the first part and the connection part along a thickness direction is greater than a cross section area of the connecting part of the connection part and the first part along the thickness direction.” This limitation is indefinite because it is not clear which cross section area is meant to be greater, as the claim appears to recite a connecting part between the first part and the connection part for both cross section limitations.

12.	Claim 10 recites the limitation “the cross section area” in line 1. There is insufficient antecedent basis for this limitation in the claim.
13.	Claim 10 further recites the limitations “the connecting part” in lines 2 and 3. There is insufficient antecedent basis for these limitations in the claim.
14.	Claim 10 further recites “wherein the cross section area of the connecting part of the first part and the connection part along a thickness direction is greater than a cross section area of the connecting part of the connection part and the first part along the thickness direction.” This limitation is indefinite because it is not clear which cross section area is meant to be greater, as the claim appears to recite a connecting part between the first part and the connection part for both cross section limitations.

Allowable Subject Matter
15.	Claims 1 and 4-12 would be allowable, pending the filing of a terminal disclaimer to overcome the provisional rejections based on nonstatutory double patenting, as set forth in this Office action.
16.	Claims 2-3 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

17.	The following is a statement of reasons for the indication of allowable subject matter:  
	Independent claim 1 recites a sounding device comprising a speaker box for generating sound, the speaker box comprising a first housing body with a first accommodation space, and a speaker unit accommodated in the first housing body, the speaker unit comprising a diaphragm for generating sounding, the sound device further comprising a heat source component spaced from the speaker box, and a thermally conductive member connected with the speaker box and the heat source component, wherein the diaphragm partitions the first accommodation space into a front acoustic cavity between the diaphragm and the first housing body, the first housing body comprises a sound channel communicating the front acoustic cavity with the outside and a through opening penetrating through the first housing body, the thermally conductive member comprises (i) a first part embedded into the first housing body so it completely covers the through opening, (ii) a second part connected with the heat source component, and (iii) a connection part connected with the first part and the second part, wherein the first part and the first housing body encircle the sound channel together, the first part being arranged at one end of the sound channel close to the front acoustic cavity, and heat generated by the heat source component is conducted into the air in the sound channel through the thermally conductive member. The closest prior art, cited by Examiner, teach various speaker box configurations with heat conductive elements for dissipating heat from the speaker, or for dissipating heat from other heat generating devices around the speaker, but do not teach or suggest a sounding device including all the limitations of claim 1. Dependent claims 2-12 are further considered to include allowable subject matter for at least the same reasons as recited above.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652 

/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652